DETAILED ACTION
This is an Office action based on application number 16/174,613, filed 30 October 2018, which claims priority to JP 2017-212147 Filed 1 November 2017. Claims 1 and 4-22 are pending. Claims 15-19 are withdrawn from consideration due to Applicant’s election. Claims 2-3 are canceled.
Amendments to the claims, filed 17 March 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4-14, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigetomi et al. (WIPO International Publication No. WO 2015/190441 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2017/0081557 A1) (Shigetomi) In view of Nonaka et al. (US Patent Application Publication No. US 2004/0048062 A1) (Nonaka).

Regarding instant claims 1 and 4, Shigetomi discloses a pressure-sensitive adhesive sheet having a substrate and a pressure-sensitive adhesive layer laminated on at least one side of the substrate (paragraph [0017]) (i.e., a pressure-sensitive 
	Shigetomi further discloses the pressure-sensitive adhesive layer contains 100 parts by mass of a polymer having a glass transition temperature lower than 0ºC and 0.1 to 20 parts by mass of a (meth)acrylic polymer (page 2, paragraph [0021]). Shigetomi further discloses the (meth)acylic polymer contains, as a monomer unit, a monomer having a polyorganosiloxane backbone (page 1, paragraph [0018]). Shigetomi further discloses that the polymer having a glass transition temperature lower than 0ºC is an acrylic polymer, polymer (A) (page 2, paragraph [0026]).
	Shigetomi further discloses the pressure-sensitive adhesive composition comprises various types of additives that are common in the field of pressure-sensitive adhesive compositions, which include fillers (page 8, paragraph [0076]).
	Shigetomi further discloses that the pressure-sensitive adhesive layer has an adhesive force to an ABS plate at 23ºC of 6.5 N/20mm or more after being heated at 80ºC for 5 minutes (page 1, paragraph [0017]), wherein said adhesive force is analogous to the adhesive force N2 and includes the range recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Shigetomi further discloses the pressure-sensitive adhesive layer contains a (meth)acrylic polymer that contains a monomer unit having a polyorganosiloxane backbone (page 1, paragraphs [0017-0018]).
	Shigetomi further discloses the thickness of the pressure-sensitive adhesive layer is 3 µm to 200 µm (page 10, paragraph [0094]).

	However, Nonaka discloses a pressure-sensitive adhesive tape comprising 0.5 to 40 parts by weight of filler to enhance impact resistance (page 1, paragraph [0008]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Nonaka further discloses that said filler is suitably smaller than the thickness of the pressure-sensitive adhesive layer, and in the range of from 0.1 µm to 100 µm (page 3, paragraph [0031]). Given the thickness of the pressure-sensitive adhesive of Shigetomi is 3 µm to 200 µm, as cited above, and given the fact that Nonaka desires a filler having a size smaller than the thickness of the pressure-sensitive adhesive layer, the filler size range disclosed by Nonaka necessarily encompasses a range of a filler having a mean particle diameter of 0.5Ta or smaller (Ta being the thickness of the adhesive layer); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the filler of Nonaka into the pressure-sensitive adhesive layer of Shigetomi. The motivation for doing so would have been to increase the impact resistance of the 
	In the prior art combination, given the amounts of acrylic polymer having a glass transition temperature lower than 0ºC; the (meth)acylic polymer that contains, as a monomer unit, a monomer having a polyorganosiloxane backbone; and the amount of filler disclosed by the prior art combination, the amount of acrylic polymer having a glass transition temperature lower than 0ºC (i.e., analogous to the acrylic polymer Pa of the claims) necessarily overlaps or includes the recited range; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	It is recognized that the prior art combination does not explicitly disclose the maximum static friction force of the adhesive face. However, the scope of the prior art combination encompasses an embodiment that is substantially identical to the adhesive sheet of the claims, and one of ordinary skill in the art would necessarily conclude that the encompassed embodiment and the adhesive sheet of the claims would have the same properties, including the requisite static friction force. Support for such a position comes from Applicant’s original disclosure, wherein it is disclosed that both the amount of filler (see Specification at page 2, paragraph [0010]) and the presence of a siloxane structure-containing polymer (see Specification at page 3, paragraph [0014]) contribute to the requisite maximum static friction force of the adhesive sheet. As cited above, the prior art combination discloses an adhesive sheet having both the same filler as the claims and a (meth)acrylic polymer that contains a monomer unit having a polyorganosiloxane backbone as Applicant’s invention. Where the claimed and prior art prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Nonaka with Shigetomi to obtain the invention as specified by the instant claims.

Regarding instant claim 5, the prior art combination does not explicitly disclose the dynamic friction force of the adhesive face. However, the dynamic friction force is construed to be related to maximum static friction force, and support for such a supposition comes from Applicant’s original disclosure, wherein it is outlined that maximum static friction force and dynamic friction force are measured in the same method (see Specification at page 8, paragraph [0029]). Therefore, since the scope of the prior art combination encompasses an embodiment that is substantially identical to the adhesive sheet of the claims, one of ordinary skill in the art would necessarily conclude that the encompassed embodiment and the adhesive sheet of the claims would have the same properties, including the requisite dynamic friction force. Support for such a position comes from Applicant’s original disclosure, wherein it is disclosed that both the amount of filler (see Specification at page 2, paragraph [0010]) and the presence of a siloxane structure-containing polymer (see Specification at page 3, prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 6, Applicant discloses that an example of an adhesive strength rise retarder include polymers having a monomeric unit derived from a monomer having a polyorganosiloxane skeleton (see Specification at page 3, paragraph [0013]).
	Shigetomi further discloses the pressure-sensitive adhesive layer contains a (meth)acrylic polymer that contains a monomer unit having a polyorganosiloxane backbone (page 1, paragraphs [0017-0018]). The (meth)acrylic polymer that contains a monomer unit having a polyorganosiloxane backbone of Shigetomi, therefore, is construed to be an adhesive strength rise retarder.

Regarding instant claim 7, Shigetomi further discloses the pressure-sensitive adhesive layer contains a (meth)acrylic polymer that contains a monomer unit having a polyorganosiloxane backbone (page 1, paragraphs [0017-0018]).

Regarding instant claim 8, Shigetomi further discloses the monomer having a polyorganosiloxane backbone has a functional group equivalent weight of 700 g/mol or more but less than 15000 g/mol (page 1, paragraph [0019]).

Regarding instant claim 9, Shigetomi further discloses the (meth)acrylic polymer has a weight average molecular weight of 10000 or more but less than 50000 and contains, as a monomer unit, a monomer having a polyorganosiloxane backbone (page 1, paragraphs [0017-0018]).

Regarding instant claim 10, Shigetomi further discloses the pressure-sensitive adhesive layer contains 100 parts by mass of a polymer having a glass transition temperature lower than 0ºC and 0.1 to 20 parts by mass of a (meth)acrylic polymer (page 2, paragraph [0021]). Shigetomi further discloses the (meth)acylic polymer contains, as a monomer unit, a monomer having a polyorganosiloxane backbone (page 1, paragraph [0018]). Shigetomi further discloses that the polymer having a glass transition temperature lower than 0ºC is an acrylic polymer, polymer (A) (page 2, paragraph [0026]).

Regarding instant claim 11, Shigetomi further discloses that acrylic polymer (A) comprises another monomer component (copolymerizable monomer) selected from hydroxyl group-containing monomers and nitrogen-containing heterocyclic monomers such as N-vinyl-2-pyrrolidone, N-vinyl-2-piperidone, N-vinyl-3-morpholinone, N-vinyl-2-caprolactam, N-vinyl-1,3-oxazine-one, and N-vinyl-3,5-morpholinedione (page 3, paragraph [0036-0037]). The nitrogen-containing heterocyclic monomers of Shigetomi are the same N-vinyl cyclic amides disclosed in Applicant’s original disclosure (see Specification at page 17, paragraph [0054]).

Regarding instant claim 12, Shigetomi further discloses that acrylic polymer (A) comprises another monomer component (copolymerizable monomer) selected from hydroxyl group-containing monomers; nitrogen-containing heterocyclic monomers such as N-vinyl-2-pyrrolidone, N-vinyl-2-piperidone, N-vinyl-3-morpholinone, N-vinyl-2-caprolactam, N-vinyl-1,3-oxazine-one, and N-vinyl-3,5-morpholinedione; (meth)acrylic acid alkoxy alkyl monomers; and a combination of two or more thereof (page 3, paragraph [0036-0037]).
	The nitrogen-containing heterocyclic monomers of Shigetomi are the same N-vinyl cyclic amides disclosed in Applicant’s original disclosure (see Specification at page 17, paragraph [0054]).
	Shigetomi further discloses that the copolymerizable monomer is present in an amount of 0.01% by mass to 40% by mass or less (page 4, paragraph [0038]).
	Therefore, there exists an embodiment encompassed by the scope Shigetomi of an acrylic monomer prepared from monomers including a hydroxyl group-containing prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 13, Shigetomi further discloses that acrylic polymer (A) comprises another monomer component (copolymerizable monomer) selected from (meth)acrylic acid alkoxy alkyl monomers (page 3, paragraph [0037]).

Regarding instant claim 14, Shigetomi further discloses that the copolymerizable monomer is present in an amount of 0.01% by mass to 40% by mass or less (page 4, paragraph [0038]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 21, Nonaka further discloses that examples of the filler include alumina (page 3, paragraph [0031]), which is construed to be aluminum oxide (i.e., a metal oxide as required by the claim).

Regarding instant claim 22, Shigetomi further discloses that the pressure-sensitive adhesive layer has an adhesive force to an ABS plate at 23ºC of 6.5 N/20mm or more after being heated at 80ºC for 5 minutes (page 1, paragraph [0017]), wherein said adhesive force is analogous to the adhesive force N2 and includes the range prima facie case of obviousness exists.”  See MPEP § 2144.05.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shigetomi in view of Shouji et al. (US Patent Application Publication No. US 2013/0078406 A1) (Shouji).

Regarding instant claim 20, Shigetomi discloses a pressure-sensitive adhesive sheet having a substrate and a pressure-sensitive adhesive layer laminated on at least one side of the substrate (paragraph [0017]) (i.e., a pressure-sensitive adhesive sheet having first and second faces wherein the first face in an adhesive face formed of one surface of a pressure-sensitive adhesive layer).
	Shigetomi further discloses the pressure-sensitive adhesive layer contains 100 parts by mass of a polymer having a glass transition temperature lower than 0ºC and 0.1 to 20 parts by mass of a (meth)acrylic polymer (page 2, paragraph [0021]). Shigetomi further discloses the (meth)acylic polymer contains, as a monomer unit, a monomer having a polyorganosiloxane backbone (page 1, paragraph [0018]). Shigetomi further discloses that the polymer having a glass transition temperature lower than 0ºC is an acrylic polymer, polymer (A) (page 2, paragraph [0026]).
	Shigetomi further discloses the pressure-sensitive adhesive composition comprises various types of additives that are common in the field of pressure-sensitive adhesive compositions, which include fillers (page 8, paragraph [0076]).
prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Shigetomi further discloses the pressure-sensitive adhesive layer contains a (meth)acrylic polymer that contains a monomer unit having a polyorganosiloxane backbone (page 1, paragraphs [0017-0018]).
	Shigetomi does not explicitly disclose the specific amount of the filler. Shigetomi, further, does not explicitly disclose the maximum static friction force of the adhesive face.
	However, Shouji discloses a thermally-conductive pressure-sensitive adhesive sheet comprising an acrylic polymer and thermally conductive filler (page 5, paragraph [0067]).
	Shouji further discloses that the amount of the thermally conductive filler is 10 to 1000 parts by weight based on 100 parts by weight of the acrylic polymer, see p. 8, [0134].
	Before the effective filing date of the, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the thermally conductive filler in the particular amount prescribed by Shouji as the filler in the adhesive desired by Shigetomi. The motivation for doing so would have been to impart a thermal conductive property to the adhesive. Additionally, Shouji provides a KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	In the prior art combination, given the amounts of acrylic polymer having a glass transition temperature lower than 0ºC; the (meth)acrylic polymer that contains, as a monomer unit, a monomer having a polyorganosiloxane backbone; and the amount of filler disclosed by the prior art combination, the amounts of acrylic polymer having a glass transition temperature lower than 0ºC (i.e., analogous to the acrylic polymer Pa of the claims) and filler necessarily overlap or include the recited ranges; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	It is recognized that the prior art combination does not explicitly disclose the maximum static friction force of the adhesive face. However, the scope of the prior art combination encompasses an embodiment that is substantially identical to the adhesive sheet of the claims, and one of ordinary skill in the art would necessarily conclude that the encompassed embodiment and the adhesive sheet of the claims would have the same properties, including the requisite static friction force. Support for such a position comes from Applicant’s original disclosure, wherein it is disclosed that both the amount of filler (see Specification at page 2, paragraph [0010]) and the presence of a siloxane structure-containing polymer (see Specification at page 3, paragraph [0014]) contribute to the requisite maximum static friction force of the adhesive sheet. As cited above, the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Shouji with Shigetomi to obtain the invention as specified by the instant claim.

Regarding instant claim 21, Shouji further discloses that the thermally conductive filler includes inorganic nitrides; metal oxides; silicon carbide; barium titanate; potassium titanate; copper; silver; gold; nickel; aluminum; platinum; and carbons (carbon black, carbon nanotubes, carbon fibers, and diamond).

Regarding instant claim 22, Shigetomi further discloses that the pressure-sensitive adhesive layer has an adhesive force to an ABS plate at 23ºC of 6.5 N/20mm or more after being heated at 80ºC for 5 minutes (page 1, paragraph [0017]), wherein said adhesive force is analogous to the adhesive force N2 and includes the range recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside prima facie case of obviousness exists.”  See MPEP § 2144.05.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the prior art rejection made of record in the previous Office action, the rejection is maintained because Applicant’s argument is unpersuasive.
Applicant first contends that it would not have been obvious to modify Shigetomi based on Nonaka to impart impact resistance, particularly due to differences in the composition of the PSA layers. Specifically, Applicant contends that Shigetomi includes a polymer (A) and a (meth)acrylic polymer (B) containing a monomer having a polyorganosiloxane backbone, whereas the PSA layer of Nonaka includes a silicone-based adhesive. Applicant contends that there is no reasonable expectation that the amount of filler in Nonaka would impart impact resistance to the PSA layer of Shigetomi.
	Applicant’s argument is unpersuasive. As cited in the prior art rejection, Nonaka broadly discloses that the filler materials impart impact resistance to the pressure-sensitive adhesive. There is no clear disclosure that the impact resistance is dependent on a synergistic relationship between the adhesive composition and the filler composition. Therefore, the broadest reasonable interpretation of Nonaka would necessarily be that the mere presence of the filler in the adhesive composition in the desired amount contributes to impact resistance, absent evidence and persuasive arguments to the contrary.


Applicant further argues that even if Shigetomi were somehow modified based on Nonaka, one of ordinary skill in the art would not have arrived at the claimed invention having the claimed features with a reasonable expectation of success. Applicant specifically argues that the filler used in Nonaka includes, in essences, crosslinked silicone rubber fine particles for improving impact resistance. In other words, Applicant contends that if the filler of Nonaka including an elastic or rubbery material were added to the acrylic PSA of Shigetomi, the desired sliding ability would not be claimed, and such a modification would not satisfy the claimed maximum static friction force.
	Applicant’s arguments are unpersuasive. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). In the instant case, Nonaka is not limited to only filler particles selected from crosslinked silicone rubber fine 
	Further, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). In the instant case, even if one were to assume that Nonaka requires the use of the silicone rubber fine particles to impart the desired impact resistance, Applicant’s argument that their use as fillers would necessarily produce an adhesive that is outside the scope of the claims is merely conclusory and not supported by evidence and persuasive arguments.

In response to Applicant’s arguments regarding newly added claims 20-22, the newly added claims are rejected under new grounds of rejection as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1796                                                                                                                            





/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        03/19/2021